Citation Nr: 9911752	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  95-12 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total compensation rating by reason of 
individual unemployability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel







INTRODUCTION

The veteran served on active duty from July 1960 to November 
1961.

In a decision in September 1998, the Board denied entitlement 
to service connection for arthritis of multiple joints, 
constipation, asthma, bronchitis, gastroesophageal reflux, 
and a psychosis, with intrusive thoughts, isolation, rage, 
alienation, survivor guilt, and substance abuse.  The Board 
also denied entitlement to a rating in excess of 50 percent 
for anxiety neurosis, and a rating in excess of 10 percent 
for prostatitis.  The Board did grant a 10 percent 
evaluation, but not higher, for residuals of renal 
tuberculosis and epididymitis.

In its decision in September 1998, the Board remanded the 
issue of entitlement to a total compensation rating by reason 
of individual unemployability to allow the regional office to 
review Social Security records that were directly sent to the 
Board, without initially being reviewed by the regional 
office.  Subsequently, the regional office reviewed these 
records, and then continued its previous denial of the 
veteran's claim for a total compensation rating by reason of 
individual unemployability.  The case was then returned to 
the Board for appellate consideration solely on this issue.


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the present appeal.

2.  The veteran has reported that he has a high school 
education, that he worked for the Post Office from 1964 to 
1966, and that he worked as a heavy equipment operator for 
the City of Cleveland continuously from 1967 to January 1995.

3.  The veteran has been granted service connection for 
anxiety neurosis that has been evaluated as 50 percent 
disabling from September 8, 1988.
4.  The anxiety neurosis does not cause severe social or 
industrial impairment, or produce occupational and social 
impairment with deficiencies in most areas such as work, 
school, family, judgment, thinking or mood.

5.  The veteran has been granted service connection for 
prostatitis, evaluated as 10 percent disabling, and such 
disability is no more than moderately disabling.

6.  The veteran has been granted service connection for 
residuals of left renal tuberculosis and epididymitis that 
has been evaluated as 10 percent disabling, but the residuals 
of these disabilities do not include showings of abnormal 
urinalysis findings, moderately severe diurnal and nocturnal 
frequency, the frequent need for dilatations, the need to 
wear absorbent materials which must be changed less than two 
times a day, or a history of diastolic pressure predominantly 
100 or more.

7.  The symptoms and manifestations of the veteran's service-
connected disabilities do not prevent him from obtaining or 
pursuing gainful employment compatible with his education and 
work experience.


CONCLUSION OF LAW

The requirements for a total compensation rating by reason of 
individual unemployability have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. §§ 3.340, 4.16 and Part 4 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On appeal the veteran maintains that his service-connected 
disabilities prevent him from obtaining and pursuing gainful 
employment.



I.  Background

The Board's recent decision in September 1998 extensively 
reviewed the evidence of record relating to the veteran's 
service-connected disabilities.  The Board will repeat some 
of the background and reasoning cited therein, as it applies 
to the remaining claim of entitlement to a total compensation 
rating by reason of individual unemployability, including the 
proper ratings assigned for the service-connected 
disabilities and how they interact with the veteran's claim 
for a total rating by reason of individual unemployability.  
In this regard, it is noted that the veteran has contended on 
appeal that his service-connected disabilities prevent him 
from obtaining and pursuing gainful employment.  The 
additional material contained in the veteran's Social 
Security records, as well as any additional records received 
since the September 1998 Board decision, will also be 
reviewed.

The service medical records show that the veteran was treated 
for renal tuberculosis after clinical studies were positive 
for acid-fast bacilli by culture.  The disability was rated 
initially as 100 percent disabling after discharge from 
service, and was decreased periodically pursuant to the 
schedular criteria.  The disability has been inactive for 
approximately 30 years.

The veteran did develop bilateral epididymal tuberculosis in 
October 1969, which was treated successfully, but resulted in 
residual scar tissue and infertility secondary to bilateral 
epididymal changes.  The veteran was granted service 
connection for the residuals of this illness, and was granted 
special monthly compensation benefits for loss of use of a 
creative organ.  He was also granted service connection for 
prostatitis.

VA outpatient treatment reports in 1975 showed treatment for 
depression and anxiety relating to the sterility problem.  A 
Department of Veterans Affairs (VA) examination in October 
1976 resulted in the diagnosis of anxiety neurosis.  It was 
the examiner's opinion that the condition was too chronic to 
be an adult-situational reaction, and that the anxiety 
neurosis was clearly connected to his infertility.

In a rating in December 1976, the regional office granted 
service connection for anxiety reaction, evaluated as 10 
percent disabling.  Subsequent rating actions evaluated the 
disability as 30 percent disabling from August 1984, and 50 
percent disabling from September 1988.

In 1986, a VA examiner diagnosed schizophrenia.  
Subsequently, various psychiatric examinations showed various 
diagnoses, including anxiety disorder, schizoid personality 
disorder, somatization disorder, schizophrenia, and a 
personality disorder.  On some examinations since 1986, the 
veteran reported that he had not worked since the late 
1960's.

A claim for a total compensation rating by reason of 
individual unemployability was received from the veteran in 
July 1995.  On this claim, the veteran reported that he had 
completed a high school education, that he had worked as a 
heavy equipment operator for the City of Cleveland from June 
1967 through March 1995, and that he became totally disabled 
in March 1995.

On a VA general medical examination in October 1995, the 
veteran was approximately 6 foot tall and weighed 305 pounds.  
Urinalysis was reported normal, as was hematology.

During an interview by a clinical social worker, the veteran 
stated that his typical day started at around 8 or 9 a.m., 
when he would go to McDonald's for a cup of coffee.  He 
stated that he became easily irritated, easily frustrated, 
and had occasional rages.  After his coffee he would go home 
or go downtown to walk around.  He enjoyed talking with 
people for a short period of time, then became tense and 
"stressed."  He also had nightmares.

On a special psychiatric examination, the veteran reported 
that he had not taken any antipsychotic drugs for the past 
two years.  His subjective complaints included difficulty 
sleeping, suspiciousness, and physical pain in the back and 
knee.

On mental status examination, he was friendly throughout the 
interview.  His speech was coherent and relevant, without any 
indication of a thinking disturbance.  He did not express any 
clear delusional thinking.  Recent and remote memory was 
intact.  The examiner stated that he had examined the 
veteran's claims file, and it was apparent that the veteran 
exaggerated his symptoms for secondary gain.  It was believed 
that the veteran had a paranoid personality, blaming someone 
else for his difficulties.  He appeared to be able to relate 
to people without any difficulty.  The diagnosis was paranoid 
schizophrenia, by history, and mixed personality disorder, 
with paranoid and schizo-typal personality traits.  A GAF 
score of 55 was noted, with most of the disability on the 
basis of the personality disorder.

On an examination in January 1995 for disability benefits 
from the Public Employees Retirement System of Ohio, it was 
noted that the veteran had worked for the Post Office from 
1964 to 1966, and that he had worked as a heavy equipment 
operator for the City of Cleveland continuously from 1967 
until 1995.  The veteran indicated that he was unable to 
continue work because of emotional stress, sleep apnea, high 
blood pressure, chest pain, and arthritis.  Physical 
examination resulted in the diagnoses of morbid obesity, 
sleep apnea, essential hypertension, noncardiac chest pain, 
and paranoid schizophrenia.  It was indicated that when the 
veteran completed a psychological profile, he answered 
questions in an extremely exaggerated manner, claiming a wide 
variety of rare symptoms.

An employment statement was received indicating that the 
veteran had worked as a heavy equipment operator from June 
1967 until April 1995, when he applied for a disability 
retirement.  It was noted that he had worked 8 hours daily 
and 40 hours weekly, losing no time from work due to 
disability in the last year.

On a VA examination in October 1996, a clinical psychologist 
reviewed the veteran's history.  The veteran had multiple 
physical complaints.  He reported that he currently rented 
his own house and had a lady friend, who stayed with him 
occasionally.  A typical day saw him waking at 4 a.m., having 
a cup of coffee, and returning to bed until around 9 a.m.  He 
would then go out to McDonald's and sit there for a period of 
time.  Occasionally his neighbor would take him to pay bills 
or go visit friends.  He focused on his physical complaints.  
He no longer took medication for a psychosis, and 
occasionally saw things.

Objective findings included mild depression.  There was no 
current indication of psychotic thinking or auditory or 
visual hallucinations.  His speech and affect during the 
interview were appropriate and relevant.  Psychological 
tests, with validity checks, suggested a response set to 
exaggerate emotional distress and psychiatric symptoms.  The 
interview and testing resulted in the opinion that the 
veteran had a dysthymic disorder and a personality disorder 
with schizo-typal features.  It was believed that the veteran 
had a long-standing depression and was highly focused on 
somatic symptoms.

On a psychiatric examination later in October 1996, the 
veteran's history was again reviewed.  His subjective 
complaints centered around somatic considerations and abuse 
by the Government and by others.  Objective findings included 
depression.  He admitted to suicidal and homicidal ideations.  
The diagnoses included schizophrenia, major depression, and 
paranoid personality.  His GAF score was 50.

On a medical examination, it was noted that the veteran had 
minimal obstructive voiding symptoms and no problems with 
urination.  He complained of some pain in the testicles.

An addendum to the previous VA psychiatric examination 
indicated that the veteran had an anxiety disorder with 
depression when he was examined in October 1996, and a co-
existing personality disorder and psychosis.  It was believed 
that the psychosis was the predominant disability.  A GAF 
score of 40 was noted.

VA outpatient treatment reports from 1995 through 1997 were 
received showing some complaints of epididymal pain and flank 
pain.  There was evidence of a kidney cyst.  There was also 
evidence in 1996 that the veteran had been treated with 
medication for the past two years for the complaints of 
epididymal pain.  He received a short-term prescription for 
possible epididymitis again in early 1997.  In February 1997, 
he was reviewed for an epididymal cyst which was aspirated, 
and showed no acid-fast bacilli.  Aside from one isolated 
reading of 100, diastolic blood pressure readings were below 
100.  Abnormal urinalysis findings indicative of chronic or 
severe genitourinary disease were not present.  These VA 
outpatient treatment reports showed continued complaints 
involving nonservice-connected disabilities.

A VA psychiatric examination was conducted in July 1997, and 
the examiner indicated that he reviewed all of the veteran's 
records.  The veteran indicated that he had episodes of 
depression, with feelings of suspiciousness and paranoid 
ideation.  He reported discontinuing any antipsychotic 
medication a few years previously. There were no vegetative 
signs of depression.  It was noted that he was receiving both 
VA compensation benefits and Social Security disability 
benefits.  He continued to go out to McDonald's, have coffee, 
and talk to people.  On mental status examination, the 
veteran appeared suspicious and evasive, consistent with a 
thought disorder of a paranoid style.  He admitted delusions 
about the Government.  It was noted that he had difficulties 
with recurrent dysfunction, including short-term memory and 
concentration.  The diagnoses were schizophrenia, prior 
history of anxiety disorder, and personality disorder.  The 
GAF score was 40.

The examiner stated that he did not believe that the veteran 
had an anxiety disorder, but that the veteran had 
schizophrenia.  The examiner discussed the possibility that 
the veteran had a long-term adjustment disorder as opposed to 
an anxiety disorder in the early 1960's due to the nature and 
extent of the tuberculosis.  However, he added that the 
diagnosis of anxiety neurosis in the 1960's should remain, 
but that this disability had been displaced by the presence 
of the schizophrenia which had nothing to do with the 
tuberculosis.  The examiner again noted that the diagnosis of 
anxiety was by history, which, he stated, meant that at one 
time he met the criteria, but not at the present time.  
Finally, the examiner stated that the GAF score of 40 was 
related to the veteran's paranoid symptoms.

The veteran's records pursuant to his Social Security claim 
were reviewed.  These records included a questionnaire dated 
in April 1995 in which the veteran indicated that he did 
little in the way of daily activities.  The Social Security 
records also contained VA outpatient treatment reports which 
were previously of record.  These records mainly related to 
nonservice-connected disabilities.

The Social Security records also contain a report of the 
Chief Medical Consultant of the Bureau of Disability 
Determination, dated in May 1995, indicating that the veteran 
was seen by internal medicine.  It was indicated that the 
veteran was applying for disability benefits due to sleep 
apnea, arthritis, hypertension, bronchial asthma, and post-
traumatic stress syndrome.  The veteran gave a history of 
serving in the military in Vietnam in 1962 (the veteran's 
service records, in fact, show that he did not serve in 
Vietnam).  The veteran also gave a history of being 
hospitalized several times for post-traumatic stress disorder 
(the veteran's various medical records show no period of 
hospitalization or treatment for post-traumatic stress 
disorder).  The veteran reported that he was taking 
Stelazine, and that when he was not taking his medication, he 
heard voices, could not sleep, had fears, and had nightmares.  
He reported that he lived at home, but he performed no 
regular household chores, and had someone else do his cooking 
and cleaning.  He stated that he did not drive.  He claimed 
various physical illnesses.  The physical examination 
resulted in the diagnostic impression of history of 
generalized arthritis, hypertension, history of post-
traumatic stress disorder, history of sleep apnea, and 
history of bronchial asthma.

The Social Security records also contained a psychological 
report dated in June 1995 in which the psychologist reviewed 
the veteran's history.  Mental status examination showed that 
speech was normal.  Speech was goal-directed without blocking 
or tangentiality.  Quality of association was unimpaired.  
The veteran was able to organize his thoughts and provide 
relevant responses to questions posed.  There was no undue 
impulsivity.  The veteran reported that he was somewhat moody 
and irritable at times, with an inability to sleep well.  No 
delusional material was elicited during the interview.  There 
was no evidence of paranoid or grandiose thinking.  He denied 
auditory or visual hallucinations.  He was oriented in all 
spheres, and attention span and ability to concentrate were 
acceptable.  He was able to do serial 7 subtractions 
correctly, and he could recall 3 of 3 objects after a period 
of five minutes.  Insight and judgment were marginal to fair.

The veteran indicated that he usually would arise between 5 
and 6 a.m., fix himself breakfast, and then watch television 
in the morning.  At noon, he had lunch, and then went for a 
walk and watched more television until dinner.  Either he or 
his wife would fix dinner around 6 p.m.  He would then go for 
a walk or watch more television.  He had no hobbies.  Various 
psychological tests were administered.  The diagnoses were 
schizo-affective disorder, currently in remission with 
medication.

The veteran submitted a statement from James Gordon, M.D., 
reporting on an examination in August 1998 for complaints 
involving asthma, chest pain, and heartburn.  He also 
submitted a statement dated in 1995 from the VA Vocational 
Rehabilitation and Education Service indicating that he was 
not feasible for vocational rehabilitation.

II.  Analysis

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as the result of service-connected 
disabilities.  If there is only one such disability, it will 
be necessary that this disability shall be rated at 
60 percent or more, and, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16.

The criteria for a total disability rating by reason of 
individual unemployability indicates that only service-
connected disabilities can be considered in determining 
whether the veteran is entitled to such a total compensation 
rating.  In this case, it is clear that the veteran has 
several nonservice-connected disabilities.  He has a high 
school education, and he worked continuously at one job from 
1967 until early 1995, missing no time from work in the year 
prior to leaving his job.

A review of the symptoms and manifestations of the veteran's 
service-connected disabilities do not establish that the 
veteran is entitled to receive a total rating as the result 
of any the service-connected disabilities, a single rating of 
70 percent for any one particular disability, or a combined 
evaluation in excess of 60 percent.

In its decision in September 1998, the Board considered the 
veteran's claims for increased ratings, including an 
increased rating in excess of 50 percent for the anxiety 
neurosis.  The Board concluded that he did not meet the 
criteria for a rating in excess of 50 percent for this 
disability under either the criteria in effect before or 
after November 7, 1996.  The additional evidence in the 
Social Security records does not change this evaluation.  In 
essence, the veteran has a history of a psychosis and a 
personality disorder for which he is not service connected.  
His service-connected anxiety neurosis has been rated as 50 
percent disabling since 1988, and has remained so, even 
though he retired in 1995.

Basically, the evidence indicates that schizophrenia and a 
personality disorder are the predominant disabilities in the 
veteran's disability picture.  The veteran's anxiety neurosis 
does cause some anxiety, somatic complaints, and depression, 
but does not cause severe social and industrial impairment.  
The veteran has indicated that he enjoys talking with people 
at McDonald's or on the street, and that he was able to work 
full time, without missing time from work, at least through 
April 1995.  He has described living with a female, variously 
described as a wife or girlfriend, without significant 
problems in the relationship, and of visiting friends.

When reviewing the veteran's anxiety neurosis, according to 
the new and amended rating schedule, the various reports and 
VA examinations do not establish anxiety symptoms that cause 
deficiencies in work, family relationships, judgment, or 
thinking, obsessional rituals, illogical, obscure, or 
irrelevant speech, continuous panic attacks, or impaired 
impulse control.  The veteran, while he has exhibited 
significant anxiety symptoms at one point in time or another, 
has not shown that such symptoms are causative of severe 
social and industrial impairment or representative of those 
symptoms associated with a 70 percent evaluation under the 
amended criteria for anxiety neurosis.  Thus, the veteran 
does not have a single service-connected disability which is 
rated in excess of 50 percent.

The veteran's other service-connected disabilities are 
ratable at 10 percent.  Initially, it should be noted that 
his tuberculosis has been inactive for many, many years.  As 
previously indicated in the Board decision in September 1998, 
he did not meet the evaluations under various diagnostic 
codes in excess of 10 percent for prostatitis, residuals of 
left renal tuberculosis, or epididymitis.  The veteran's 
prostatitis is no more than moderately disabling, as it does 
not cause daytime voiding, with intervals between 1 and 2 
hours, or awakening to void 3 or 4 times nightly, or 
requiring the wearing of absorbent materials which must be 
changed less than two times per day, drainage, frequent 
hospitalizations, or continuous intensive management.  The 
residuals of the left renal tuberculosis and epididymitis do 
not result in abnormal urinalysis findings, moderately severe 
diurnal and nocturnal frequency with pain, enuresis, edema, 
need for frequent dilatations, the need to wear absorbent 
materials which must be changed less than two times per day, 
or a history of diastolic pressure predominantly 100 or more.

The veteran's various service-connected disabilities provide 
a combined evaluation of only 60 percent.  Thus, the veteran 
does not meet the schedular criteria for assignment of a 
total compensation rating by reason of individual 
unemployability.

Finally, it must be determined whether the veteran's service-
connected disabilities, taken together, cause the veteran to 
be unable to obtain and/or retain employment.  In this 
regard, as previously indicated, the veteran's principal 
service-connected disability is his anxiety neurosis.  This 
disability has not increased in severity since 1988.  The 
veteran was able to work successfully between 1988 and 1995 
with this level of disability, and there was no change in 
this disability in 1995, or since 1995, that would cause him 
to be unable to continue working.  It has not been shown that 
the symptoms and manifestations of the anxiety neurosis 
prevent the veteran from obtaining and retaining gainful 
employment.  The veteran's other service connected 
disabilities, while somewhat symptomatic, also do not prevent 
his obtaining and retaining gainful employment, either alone, 
or in combination with the anxiety neurosis.  The veteran did 
leave his employment in early 1995 because of various 
disabilities, but these disabilities are not service-
connected.  Basically, the evidence shows that, with 
consideration of the veteran's education and previous work 
experience, there is no reasonable probability that his 
service connected disabilities, alone, or in combination, are 
of sufficient severity to prevent him from engaging in 
gainful employment.


ORDER

Entitlement to a total compensation rating by reason of 
individual unemployability is not established.  The benefit 
sought on appeal is denied.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

